Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION

Claims 1 to 28, filed on 11/25/2019, have been examined.

Priority

This application is a continuation of Application No. 13/789,353, filed Mar. 7, 2013,  which claims the priority to Provisional Patent No. 61/714,405, filed Oct. 16, 2012. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2019 have been entered and references cited within are carefully considered.

Drawings
The drawings filed on 11/25/2019 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,505,747 (hereinafter ‘747 patent). Although the claims are not identical, they are not patentably 

Claim 1 of instant application
Claim 1 of Patent 10,505,747
A network interface device comprising:

circuitry configured to support a virtual interface for each of a plurality of receive queues associated with a plurality of consumers comprised within a processing subsystem; and

a hardware accelerator configured to parse one or more streams of data packets received from a network so as to:

identify messages within the received data packets having one or more of a respective set of characteristics requested by a respective consumer; 



duplicate the messages that have one or more of the respective set of  characteristics associated with more than one consumer of the plurality of  consumers so as to provide those
messages to each of those consumers; and

provide the identified messages in a stream of data packets for each consumer, such that the data packets are addressed to a network endpoint associated with the virtual interface of the
respective consumer so as to cause said stream of data packets to be delivered into the receive queue of the respective consumer.
A network interface device comprising:

circuitry configured to support a virtual interface for each of a plurality of receive queues associated with a plurality of application layer consumers comprised
within a processing subsystem;

a hardware accelerator configured to parse one or more strean1s of data packets received from a network so as to:

identify application layer messages within the received data packets and extract application layer messages having one or more of a respective set of characteristics
requested by a respective application layer consumer;

duplicate application layer messages that have one or more of the respective set of characteristics associated with more than one application layer consumer so as to provide those application layer messages to each of those application layer consumers; and

frame the identified application layer messages in a new stream of data packets for each application layer
consumer, by encapsulating the identified application layer messages with headers identifying each respective application layer consumer into data packets, such that the data packets are addressed to
a network endpoint associated with the virtual interface of the respective  application layer consumer so as to 



Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 7, 9-13, 19-21, 23, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy-Abegnoli (USPub: 2009/0024758, hereinafter referred to as Levy-Abegnoli) in view of  McAllister et al. (USPub: 2007/0140250, hereinafter referred to as McAllister).

Regarding claim 1, Levy-Abegnoli discloses 
a network interface device comprising:
circuitry configured to support an interface for each of a plurality of receive queues comprised within a processing subsystem (Figure 1 and para. 10, lines 11-12,  wherein router 12 has an interface communicating with several hosts and servers);
a hardware accelerator configured to parse one or more streams of data packets received from a network so as to (para. 25, lines 14-17 and para. 12, lines 1-4, wherein the processor determines the destination addresses by inspecting the received data packets). 
Although Levy-Abegnoli discloses everything as applied above,  Levy-Abegnoli does not explicitly disclose the interface is virtual and the queue is associated with a plurality of customers.  However, this concept is well known in the art as disclosed by McAllister. In the same field of endeavor, McAllister discloses 
the interface is a virtual interface (para. 33, lines 1-7, wherein the interface is a virtual interface in a virtual network with a message router) and 
the queue is associated with a plurality of consumers (para. 60, lines 2-7, and para. 10, lines 11-12, wherein the subscribers are consumers and the  communication is queue-based). 
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an 
Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister further disclose 
identify messages within the received data packets having one or more of a respective set of characteristics requested by a respective consumer (Levy-Abegnoli’s para. 13, lines 1-8 and McAllister’s para. 47, lines 3-4, wherein the data packets are identified for whether it has a reachable address or not, and the message are stock quote request by the customer);  
duplicate the messages that have one or more of the respective set of characteristics associated with more than one consumer of the plurality of consumers so as to provide those messages to each of those consumers (McAllister’s para. 47, lines 1-10, wherein a single stock quote message is shared by both subscriber 81 and subscriber 84, i.e., the message is duplicated);
provide the identified messages in a stream of data packets for each consumer, such that the data packets are addressed to a network endpoint associated with the virtual interface of the respective consumer so as to cause said stream of data packets to be delivered into the receive queue of the respective consumer (Levy-Abegnoli’s Figure 1 and McAllister’s para. 47, lines 1-10, wherein the router 12 receives the data from the internet and routes the data to the designated server or host based on the lpv6 address and a stock quote stream of data packets is delivered to the subscriber who requires the stock quote).

Regarding claim 3, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli further discloses
wherein each new stream of data packets for a consumer is formed in accordance with a predetermined network protocol (para. 11, lines 1-4, where the data packet is formed based on the IP protocol).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an application to implement a shared virtualized service simultaneously to multiple private virtual networks" (para. 2, lines 2-4).

Regarding claim 4, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli further discloses 
wherein each new stream of data packets for a consumer is formed in accordance with the same network protocol in accordance with which received streams of data packets comprising messages for the new stream are formed (para. 11, lines 1-4, where means the data packets are formed based on the IP protocol).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an 

Regarding claim 7, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli further discloses
wherein the hardware accelerator is configured to do one of the following on receiving messages that do not have any of the characteristics associated with the consumers and are not control messages intended for all recipients of messages from the received data streams:  
discard those messages; 
deliver those messages in a data stream to one or more predetermined consumers; or 
deliver each of those messages in a data stream to a consumer selected by means of a hash performed over one or more characteristics of that message (para. 10, lines 8-13, wherein the hash indexed is used for the destination queue).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an application to implement a shared virtualized service simultaneously to multiple private virtual networks" (para. 2, lines 2-4).

Regarding claim 9, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli further discloses
wherein the hardware accelerator is configured to, for a given consumer, convert messages identified in the received data streams for that consumer into a predefined data format prior to inclusion of the identified messages in the corresponding new data stream (para. 26, lines 1-6, wherein the router outputs the message in the form a data structure, which is predefined). 
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an application to implement a shared virtualized service simultaneously to multiple private virtual networks" (para. 2, lines 2-4).

Regarding claim 10, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli further discloses
wherein the hardware accelerator is configured to, prior to inclusion of the identified messages in a new data stream, process at least some of the identified messages by performing one or more of:
conversion of predefined data representations in the identified messages into host endian natural representations (Figure 1 and para. 26, lines 1-6, wherein the router outputs the message in the form a data structure to the hosts/servers. It means the data representation is predefined and identifiable to the hosts/servers);
conversion of predefined numeric values in the identified messages into a binary numeric format; 
decompression of the identified messages; and 
discarding unwanted fields from the identified messages.
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an application to implement a shared virtualized service simultaneously to multiple private virtual networks" (para. 2, lines 2-4).

Regarding claim 11, Levy-Abegnoli and McAllister disclose everything as applied above. McAllister further discloses
wherein one or more of the consumers belong to a user-level application supported at an operating system of the processing subsystem, the application being configured to cause the operating system to load a consumer at each of a plurality of processing cores of the data processing system so as to distribute the consumers across the processing cores of the processing subsystem (para. 60, 27-29, para. 31, lines 24-26).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an application to implement a shared virtualized service simultaneously to multiple private virtual networks" (para. 2, lines 2-4).

Regarding claim 12, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli further discloses
wherein the hardware accelerator or network interface device further comprises a data store holding for each of the consumers the set of characteristics associated with that consumer (Figure 2 illustrates there is an interface (34) and memory (38) to store the data).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. One of ordinary skill in the art would have been motivated of "allowing an application to implement a shared virtualized service simultaneously to multiple private virtual networks" (para. 2, lines 2-4).

Regarding claim 13, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister further disclose
comprising a software interface configured to, in response to an appropriately formatted request from a consumer that includes a representation of a set of characteristics identifying messages required by that consumer, cause that set of characteristics to be stored at the data store and associated with the consumer  (Levy-Abegnoli’s para. 25, lines 9-12, para. 17, lines 12-14 and McAllister’s para. 47, lines 3-4).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include McAllister's method into Levy-Abegnoli’s invention. 

Regarding claims 19-21, they are substantially the same as claims 1 and 3-4, except claims 19-21 are in a method claim format. Because the same reasoning applies, claims 19-21 are rejected under the same reasoning as claims 1 and 3-4.

Regarding claim 23, it is substantially the same as claim 7, except claim 23 is in a method claim format. Because the same reasoning applies, claim 23 is rejected under the same reasoning as claim 7.

Regarding claims 25-27, they are substantially the same as claims 9-10 and 13, except claims 25-27 are in a method claim format. Because the same reasoning applies, claims 25-27 are rejected under the same reasoning as claims 9-10 and 13.

Claims 2, 8 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy-Abegnoli in view of McAllister as applied to claim 1, and further in view of Noffsinger et al. (USPub: 2012/0136514, hereinafter referred to as Noffsinger). 

 Regarding claim 2, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister do not disclose wherein the hardware accelerator is configured to not forward said one or more streams of data packets received from the network. However, this concept is well known in the art as disclosed by Noffsinger. In the same field of endeavor, Noffsinger discloses 
wherein the hardware accelerator is configured to not forward said one or more streams of data packets received from the network (para. 90, lines 9-10).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Noffsinger’s method into Levy-Abegnoli and McAllister’s invention. One of ordinary skill in the art would have been motivated to avoid reduced transmission rate due to the need re-transmit lost data (para. 5, lines 6-7).

Regarding claim 8, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister do not disclose wherein the hardware accelerator is configured to, on receiving a stream of data packets that includes redundant forward error correction information. However, this concept is well known in the art as disclosed by Noffsinger. In the same field of endeavor, Noffsinger discloses 
wherein the hardware accelerator is configured to, on receiving a stream of data packets that includes redundant forward error correction information, use the forward error correction information to attempt to recover any missing data packets and discard the forward error correction information prior to parsing the stream of data packets (para. 64, lines 5-6).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Noffsinger’s method into Levy-Abegnoli and McAllister’s invention. One of ordinary skill in the art would have been motivated to avoid reduced transmission rate due to the need re-transmit lost data (para. 5, lines 6-7).

Regarding claim 24, it is substantially the same as claim 8, except claim 24 is in a method claim format. Because the same reasoning applies, claim 24 is rejected under the same reasoning as claim 8.

Claims 5-6, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy-Abegnoli in view of McAllister as applied to claim 1, and further in view of Kinoshita et al. (USPub: 2001/0036184, hereinafter referred to as Kinoshita). 

Regarding claim 5, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister do not disclose the hardware accelerator is further configured to, on parsing each stream of data packets received from the network, identify control messages intended for all recipients of messages of that received data stream. However, this concept is well known in the art as disclosed by Kinoshita. In the same field of endeavor, Kinoshita discloses 
wherein the hardware accelerator is further configured to, on parsing each stream of data packets received from the network, identify control messages intended for all recipients of messages of that received data stream and include those control messages in each of the new streams of data packets directed to consumers that are recipients of messages from that received data stream (para. 14, lines 10-12. The ICMP message is broadcasted to all the recipients).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Kinoshita’s method into Levy-Abegnoli and McAllister’s invention. One of ordinary skill in the art would have been motivated to provide a method for communication which can be applied to a case where such a private network is included in networks where a node is moved (para. 22, lines 1-4).

Regarding claim 6, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister do not disclose wherein the hardware accelerator is further configured to, on parsing each stream of data packets received from the network, identify control messages intended for all recipients of messages of that received data stream and include those control messages in a new streams of data packets directed to one or more predetermined consumers of the set of consumers that are recipients of messages from that received data stream. However, this concept is well known in the art as disclosed by Kinoshita. In the same field of endeavor, Kinoshita discloses 
wherein the hardware accelerator is further configured to, on parsing each stream of data packets received from the network, identify control messages intended for all recipients of messages of that received data stream and include those control messages in a new streams of data packets directed to one or more predetermined consumers of the set of consumers that are recipients of messages from that received data stream (para. 14, lines 10-12. The ICMP message is broadcasted to all the recipients. The group of all recipients is a predetermined set of the consumers). 
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Kinoshita’s method into Levy-Abegnoli and McAllister’s invention. One of ordinary skill in the art would have been motivated to provide a method for communication which can be applied to a case where such a private network is included in networks where a node is moved (para. 22, lines 1-4).

Regarding claim 22, it is substantially the same as claim 5, except claim 22 is in a method claim format. Because the same reasoning applies, claim 22 is rejected under the same reasoning as claim 5.

Claims 14-17 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy-Abegnoli in view of McAllister as applied to claim 1, and further in view of Barua et al. (USPat: 8,332,285, hereinafter referred to as Barua). 

Regarding claim 14, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister do not explicitly disclose wherein the hardware accelerator is configured to update the sets of characteristics stored at the data store in respect of each consumer in dependence on information received in messages from the network. However, this concept is well known in the art as disclosed by Barua. In the same field of endeavor, Barua discloses 
wherein the hardware accelerator is configured to update the sets of characteristics stored at the data store in respect of each consumer in dependence on information received in messages from the network (col. 7, lines 59-61).
 It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Barua’s method into Levy-Abegnoli and McAllister’s invention. One of ordinary skill in the art would have been motivated of to promote the telecommunications service provider to implement the fewest and least expensive controls and achieve the most efficient desired results in terms of reduced inventory losses (col. 4, lines 64-67).

Regarding claim 15, Levy-Abegnoli and McAllister disclose everything as applied above. Levy-Abegnoli and McAllister do not explicitly disclose wherein the hardware accelerator is configured to identify in messages having one or more of a set of characteristics associated with a consumer associations between one or more characteristics of the current set and a new characteristic not currently associated with that consumer, the hardware accelerator being configured to store  
wherein the hardware accelerator is configured to identify in messages having one or more of a set of characteristics associated with a consumer associations between one or more characteristics of the current set and a new characteristic not currently associated with that consumer, the hardware accelerator being configured to store said new characteristic at the data store and associate the new characteristic with the consumer (col. 7, lines 59-61).
It would have been obvious to one of ordinary skill in the art at time of applicant’s invention to include Barua’s method into Levy-Abegnoli and McAllister’s invention. One of ordinary skill in the art would have been motivated of to promote the telecommunications service provider to implement the fewest and least expensive controls and achieve the most efficient desired results in terms of reduced inventory losses (col. 4, lines 64-67).

Regarding claim 16, Levy-Abegnoli, McAllister and Barua disclose everything as applied above. McAllister further discloses 
wherein at least one of the consumers is a financial consumer configured to process messages relating to financial securities (para. 47, lines 4-5, wherein the stock quote is the message related with financial securities).

Regarding claim 17, Levy-Abegnoli, McAllister and Barua disclose everything as applied above. McAllister further discloses 
wherein the financial consumer is configured to identify a set of characteristics to the hardware accelerator that includes one or more of: security symbol, order ID, an identifier of the financial exchange at which the message originates, and a price or other financial parameter of a security or a market (para. 47, lines 4-5, wherein the stock quote is for the security symbol).

Regarding claim 28, it is substantially the same as claim 14, except claim 28 is in a method claim format. Because the same reasoning applies, claim 28 is rejected under the same reasoning as claim 14.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy-Abegnoli in view of McAllister and Barua as applied to claim 15 above, and further in view of Brown et al. (USPub: 2005/0211765, hereinafter referred to as Brown).

Regarding claim 18, Levy-Abegnoli, McAllister and Barua disclose everything as applied above Levy-Abegnoli, McAllister and Barua do not disclose wherein the new characteristic is an order ID not yet known to the respective consumer and the one or more characteristics of the current set is a security symbol. However, this concept is well known in the art as disclosed by Brown. In the same field of endeavor, Brown discloses disclose
wherein the new characteristic is an order ID not yet known to the respective consumer and the one or more characteristics of the current set is a security symbol (FIG. 1 and para. 224, lines 11-16). 
It would have been obvious to one of ordinary skill in the art at time of applicant's invention to include Brown's method into Levy-Abegnoli, McAllister and Barua's invention. One of ordinary skill in the art would have been motivated that “the vendor receives authorization for a purchase without the vendor receiving customer account information from the bank/vendor customer, the bank, or the money management network” (para.4, lines 10-13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419